                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

PAMELA ANN WILLIAMS                                                                      PLAINTIFF

V.                             NO. 3:18CV00251 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                        DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge James M. Moody, Jr. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Pamela Ann Williams (“Williams”), applied for disability benefits

on March 20, 2014, alleging disability beginning on November 11, 2010. (Tr. at 15).

After conducting a hearing, the Administrative Law Judge (“ALJ”) denied her

application. (Tr. at 21). The Appeals Council denied Williams’s request for review.

1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
(Tr. at 1). Thus, the ALJ=s decision now stands as the final decision of the

Commissioner. Williams has filed a Complaint seeking judicial review from this

Court.

         For the reasons stated below, the Court concludes that the Commissioner’s

decision should be affirmed.

II. The Commissioner=s Decision:

         The ALJ found that Williams had not engaged in substantial gainful activity

during the period from her alleged onset date of November 11, 2010 through her

date last insured of September 30, 2015. (Tr. at 17). At Step Two, the ALJ found

that Williams has the following severe impairments: spine disorder and asthma. Id.

         After finding that Williams’s impairments did not meet or equal a listed

impairment (Tr. at 18), the ALJ determined that Williams had the residual functional

capacity (ARFC@) to perform the full range of light work, except that she could only

occasionally stoop and crouch. Id.

         The ALJ found that, based on her RFC and the Vocational Expert testimony,

Williams was able to perform her past work of school secretary, customer complaint

service supervisor, and bookkeeper, as generally performed.2 (Tr. at 21). Thus, the



2
  While Williams actually performed her past work at the medium exertional level, a claimant may be found able to
perform past relevant work if she retains the RFC to perform the "functional demands and job duties of the
occupation as generally required by employers throughout the national economy." See Martin v. Sullivan, 901 F.2d
650, 653 (8th Cir. 1990). Williams did not contest this distinction in her brief, so any argument with respect to Step
Four is deemed waived.
ALJ found that Williams was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.


                                          3
      B.   Williams=s Arguments on Appeal

      Williams contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the ALJ should have considered hearing

loss to be a severe impairment, that he should have considered evidence of spinal

surgery from after the date last insured, and that he did not effectively analyze

Williams’s subjective complaints. After reviewing the record as a whole, the Court

concludes that the ALJ did not err in denying benefits.

      Williams cites to no medical evidence related to hearing loss, and she did not

allege hearing loss in her disability application, which undermines her claim that she

is disabled. (Tr. at 298); see Partee v. Astrue, 638 F.3d 860, 864 (8th Cir.

2011)(claimant did not alleged mental impairment on application for benefits).

Williams maintained on a function report update that she had some loss of hearing

in the right ear, but there is no medical evidence to support that. (Tr. at 330). This

Step Two argument fails.

      Williams date last insured was September 30, 2015. (Tr. at 15). Pursuant to

the Social Security Act, she had to prove she was disabled on or before that date.

(Tr. at 15); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997). Williams certainly

had back problems that caused pain, including scoliosis, stenosis, hypertrophy, and

degeneration. (Tr. at 511, 524, 549, 610-612). But she said pain medication

                                          4
improved her symptoms, and she was encouraged to exercise. (Tr. at 500, 549, 565,

674). Williams submitted records from 2016 and later detailing a back fusion

surgery. (Tr. at 721-733). The ALJ did not consider or discuss these findings in his

decision, because they post-dated the relevant time-period. Additionally, Williams

improved after surgery. After the surgery, Williams was “doing great clinically”

with improved strength and postural awareness. (Tr. at 721-723). Improvement in

strength and diminished pain supports an ALJ’s finding that a claimant is not

disabled. See Lochner v. Sullivan, 968, F.2d 725, 728 (8th Cir. 1992). Williams’s

pain had improved, and she had negative straight-leg raises and normal gait and

station. (Tr. at 729-733). Normal examination findings are not indicative of disabling

pain. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001). In 2017, Williams said her

back “didn’t really bother her that much.” (Tr. at 706). The records from 2016 and

later do not support a finding that Williams was disabled prior to the date last

insured.

      Finally, Williams argues that the ALJ did not properly consider her subjective

complaints. Social Security Ruling 16-3p, 2016 SSR LEXIS 4 (“SSR 16-3p”),

removed the word "credibility" from the analysis of a claimant's subjective

complaints, replacing it with “consistency” of a claimant’s allegations with other

evidence. SSR 16-3p became effective on March 28, 2016, and the underlying

                                          5
analysis incorporates the familiar factors that were in place prior to the new ruling.

Martsolf v. Colvin, No. 6: 16-cv-00348-NKL, 2017 U.S. Dist. LEXIS 2748 (W.D.

Mo. Jan. 9, 2017). The ALJ must still give consideration to all of the evidence

presented relating to subjective complaints, including: 1) prior work record; 2) the

claimant’s daily activities; 2) the duration, frequency, and intensity of pain; 3)

precipitating and aggravating factors; 4) dosage, effectiveness and side effects of

medication; and 5) functional restrictions. Polaski v. Heckler, 751 F.2d 943, 948 (8th

Cir. 1984).

      The ALJ inquired about Williams’s daily activities at the hearing. (Tr. at 41,

52-53). She said she could do some chores, go outside, drive, and go to church. Id.

Such daily activities undermine her claims of disability. Shannon v. Chater, 54 F.3d

484, 487 (8th Cir. 1995). The ALJ also discussed Williams’s levels of pain and

response to pain medications. (Tr. at 19-20). He noted a gap in treatment and a lack

of treating physician opinions. (Tr. at 20). He also analyzed the reviewing

physicians’ opinions. Id. He properly considered Williams’s subjective complaints.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that

Williams was not disabled. The ALJ did not err at Step Two, and he properly

considered all of the evidence and Williams’s subjective complaints.

                                          6
     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

     DATED this 16th day of August, 2019.



                                  ___________________________________
                                  UNITED STATES MAGISTRATE JUDGE




                                     7
